J-A16005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.R.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

L.T.,

                            Appellee                   No. 60 WDA 2017


                Appeal from the Order Dated December 21, 2016
               In the Court of Common Pleas of Allegheny County
                   Family Court, at No(s): FD 07-003697-004


BEFORE:       STABILE, J., FORD ELLIOTT, P.J.E., and STRASSBURGER,* J.

MEMORANDUM BY STRASSBURGER, J.:                     FILED AUGUST 28, 2017

        In his tenth appeal, J.R. (Father) appeals from the order of December

21, 2016,1 which enforced the legal custody provisions of the parties’ March

24, 2015 custody order.          We affirm and remand for a determination of

counsel fees to be awarded to Mother.
____________________________________________


1
  There are actually two orders at issue in this appeal. As explained by the
trial court:

        The reason there are two orders is because each party submitted
        a proposed order with their respective motion.                For
        housekeeping purposes, [the trial court] typically will deny one
        proposed order in full with the direction to “see order of same
        date.” The [trial court] will then use the second proposed order
        as the template for its ultimate decision. Here, the [trial court]
        mistakenly abandoned this good practice in the haste of the
        motions argument … [.]

Trial Court Opinion, 2/8/2017, at fn. 1.



*
    Retired Senior Judge assigned to the Superior Court.
J-A16005-17


      The trial court summarized the protracted history of this case as

follows.

            [Father and L.T. (Mother)] are parents to a nine-year-old
      son [J.R. Jr., born April 2007 (Child)]. The history of this custody
      case is the history of Father’s very litigious conduct. Litigation
      greatly increased after March 2015, when after a custody
      hearing, [the trial court] awarded Mother the sole legal custody
      authority to make medical and educational decisions on behalf of
      [Child]. Father was named the sole legal custodian on matters
      pertaining to [Child’s] optical, dental and orthodontic needs.

             The driving force behind [the trial court’s] division of legal
      custody was Father’s record of animosity on this case. In its
      decision, which has long since been affirmed by [this Court, the
      trial court] noted instances of Father’s hostility and inability to
      communicate or cooperate with Mother. This behavior, which
      the [trial court] described then as stalking, was so egregious
      that it was — and still is — in [Child’s] best interests if the
      custody order separated the co-parenting as much as possible.
      The physical schedule was ordered to be week on week off. The
      parties need not [obtain] the other’s prior approval to enroll the
      child in extracurriculars. And the legal decisions were divided
      such that the respective parent was put in exclusive charge of
      certain domains.

            Among the reasons for this custody scheme was [the trial
      court’s] desire to make the custody order “as simple as possible,
      as clear-cut as possible,” an expression that soon became
      Father’s favorite chapter and verse as he has routinely quoted it
      back to the [trial court] in virtually all motions’ arguments and in
      nearly every one of Father’s petitions.

             The genesis of the instant appeal was Mother’s discovery
      that Father had been taking [Child] to see a therapist, and that
      he had done so for 18 months, unilaterally, and in violation of
      the custody order. Father had told Mother that he wanted to
      take [Child] to a therapist in June 2015. Mother was against
      individualized therapy from the onset, but she had told Father
      she would reconsider her position if [Child] was first reevaluated
      by the cognitive psychologist who had previously determined
      that [Child] was too young for individualized therapy. It was
      Mother’s apparent understanding that [Child] did not receive
      individualized therapy as the parents never made arrangements

                                      -2-
J-A16005-17


     to have [Child] reevaluated. Father contends that Mother knew
     and thus implicitly consented. Fast forward 18 months later,
     when in December 2016 Mother inadvertently received a $100
     bill for [Child’s] psychological services and learned that Father
     had gone against both Mother’s wishes and the [c]ustody [o]rder
     and enrolled [Child] in therapy anyway. Mother immediately
     brought the subject [petition for enforcement and special relief]
     seeking to end this practice as well as recoup the $100 copay.

            At the motions’ argument, Mother articulated her reasons
     against individualized therapy, citing the previous evaluation that
     [Child] was too young.       However, Mother was amicable to
     therapy if it was conducted in a family setting. Father could not
     articulate any of his reasons. Instead, he became so disruptive
     and hostile to both [the trial court] and opposing counsel, even
     after warnings from both [the court] and the deputy present in
     the room, that [the trial court] was forced to discontinue the
     motions’ argument and issue a ruling.

            The ruling interpreted and enforced Paragraph 4 of the
     March 24, 2015 Custody Order which provides: “All decisions
     involving legal custody shall be shared with the exception of the
     following: [list omitted].” Absent from this list was any mention
     of mental health services. Thus, mental health issues would be
     one of the few matters where the parents would need to be in
     agreement before one parent took any action. At the motions’
     argument, the [trial court] was prepared to enforce Paragraph 4,
     which would effectively prohibit Father from taking [Child] to
     individualized therapy absent Mother’s consent.            However,
     despite Father’s disruption, Mother was able to articulate that
     she would not be opposed [Child’s] enrollment in therapy so long
     as it was conducted in a family setting. As such, [the trial court]
     ordered that Paragraph 4 continues to require mutual consent
     for mental health issues, save for family-style therapy, where
     Father can enroll [Child]. The [trial court] further ordered that
     [Child’s] mental health records shall be accessible by both
     parents, just like [Child’s] medical records, optical records, etc.[,
     and that Father pay the $100 copay Mother had received for
     Child’s therapy].

Trial Court Opinion, 2/8/2017, at 1-4.




                                     -3-
J-A16005-17


      Father timely filed a notice of appeal, and complied with the trial

court’s order directing him to file a concise statement of matters complained

of on appeal. The trial court filed its opinion on February 8, 2017.

      Father states the following inartfully phrased questions for our review.

         1. Did the trial court err committing an abuse of discretion
            and/or an error of the law by, inter alia, modifying the
            custody order, notwithstanding its failure to conduct a
            modification hearing?

         2. In regard to [] Mother’s access to [Child’s] records with
            CDTA, did the trial court err by even addressing the
            proposal to Paragraph 4(g) of the March 24, 2015 custody
            order of court [which] clearly grants both parties access to
            ALL records regarding [Child].      Mother already having
            access to the records makes the need to for it to be
            address[ed] null; since [] Mother does not have and never
            has had any legal or permitted access to [] Father’s
            records and therefore has no place in being addressed?


         3. Did the trial court err by ignoring the duty set before it to
            ensure the best interest of [Child] comes before all else by
            forbidding [Child] to continue receiving services with the
            therapist he has grown familiar with over the period of
            eighteen months?


         4. In her continued abuse of discretion, general bias, and
            incompetence, did the trial court err when order [] Father
            to pay the $100[.00] balance to CDTA? This err/question
            is two-fold;


                a. [] Mother addresses the request to the [trial court]
                   in a matter that deems it necessary due to []
                   Father’s non-compliance with the custody order of
                   court, which is untrue.

                b. The trial court’s refusal to speak to [] Father’s
                   response and new matter which clearly addressed
                   two key elements in support of his argument;


                                     -4-
J-A16005-17




                         i. The trial court’s custody order, including the
                            same trial court’s words to both parties
                            after having read it aloud on March 24,
                            2016

                         ii. [] Mother’s false and misleading statements
                             within her original petition.


Father’s Brief at 2-3 (unnecessary capitalization omitted).

      “We review an order disposing of a petition for special relief under an

abuse of discretion standard of review.” Kulp v. Kulp, 920 A.2d 867, 870

(Pa. Super. 2007).   “An abuse of discretion requires proof of more than a

mere error in judgment, but rather evidence that the law was misapplied or

overridden, or that the judgment was manifestly unreasonable or based on

bias, ill will, prejudice, or partiality.” Simmons v. Simmons, 723 A.2d 221,

222 (Pa. Super. 1998).

      Following our review of the certified record, the briefs for the parties,

and the relevant law, we conclude that the opinion of the Honorable Kathryn

M. Hens-Greco correctly addresses and disposes of Father’s issues and

supporting arguments.      Specifically, the trial court found:   (1) it did not

modify the existing custody order without a hearing, it only enforced

paragraph 4 of the parties’ agreement, which set forth that Mother and




                                      -5-
J-A16005-17


Father share legal custody as it pertains to the mental health of Child,2 and

furthermore, it did not amend or supplement the custody order, but merely

clarified that Mother would not oppose Father enrolling Child into family

therapy; (2) it did not err in reaffirming what the custody order already

allowed for, equal access to both parents to Child’s medical records, which

the court relayed at the motions hearing, included Child’s mental health

records; (3) it did not err in enforcing the custody order, and thus forbidding

Father from continuing to take Child to individualized therapy; (4) it did not

err in ordering Father to pay the copay incurred from Child attending

therapy; and (5) Father’s claims that the trial court is incompetent and

biased are meritless. Trial Court Opinion, 2/8/2017, at 5-10.

       We    agree     with    the   trial     court’s   reasoning   and   conclusions.

Accordingly, we adopt the trial court’s February 8, 2017 opinion as our own,

and affirm the trial court’s disposition of Father’s issues on the bases of this




____________________________________________


2
  In agreeing with the trial court, we reject Father’s argument that because
the custody order did not clearly state that Mother’s permission must be
obtained before enrolling the Child in therapy, the trial court’s holding that
Mother’s permission was necessary amounted to a modification of the order.
It is clear that order specified that all legal custody issues, with the
exception of a few specific issues, were to be shared. Thus, Father was on
notice that Mother must share in the decision-making as it pertains to
enrolling Child in therapy.




                                             -6-
J-A16005-17


opinion.3 The parties shall attach a copy of the trial court’s opinion to this

memorandum in the event of further proceedings.

       Lastly, we address Mother’s request for counsel fees based upon

Father’s “vexatious and frivolous behavior,” in which Mother avers that in

addition to Father’s various filings in the trial court and this Court, which are

based upon “fruitless claims,” Father has engaged in harassing behavior,

including name-calling. Mother’s Brief at 16-20.

       Under Pa.R.A.P. 2744, an appellate court may award counsel
       fees and other damages when it determines that “an appeal is
       frivolous or taken solely for delay or that the conduct of the
       participant against whom costs are to be imposed is dilatory,
       obdurate or vexatious.” An appeal is “frivolous” if the appellate
       court determines that the appeal lacks any basis in law or in
       fact.

Lundy v. Manchel, 865 A.2d 850, 857 (Pa. Super. 2004) (some citations

omitted). “[A]n appellate court may award as further costs damages as may

be just … if it determines that an appeal is frivolous or taken solely for delay

or that the conduct of the participant against whom costs are to be imposed

is dilatory, obdurate or vexatious. The appellate court may remand the case

to the trial court to determine the amount of damages authorized by this

rule.” Pa.R.A.P. 2744.




____________________________________________


3
  We recognize that the opinion at two places on page one refers to
December 2017 when it obviously meant December 2016.



                                           -7-
J-A16005-17


      Upon review, we agree with Mother that Father’s conduct both

immediately preceding this appeal and during the appeal has been

obstreperous and vexatious. We note with displeasure that this is Father’s

tenth appeal since March 2015, and reiterate, as we have found in the past,

that “Father’s appeals are frivolous, dilatory, obdurate, and vexatious and

his abuse of the legal process is unwarranted.”         J.R. v. L.T, 161 A.3d

383 (Pa. Super. 2017) (unpublished memorandum).

      Accordingly, we grant Mother’s request for counsel fees and remand

this matter to the trial court for calculation of reasonable counsel fees.

      Order affirmed. Case remanded. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/28/2017




                                      -8-
                                                                                    Circulated 08/10/2017 01:29 PM



                       Allegheny County - Department of Court Records
                              Civil Division - Filings Information


County caseID:FD-07-003697
Case Description:Thompson vs Rehak 004
Official Docket Entry, Sort By Document Number Ascending

Document       Filed Date     Title/Entry                  Entry Classification    Filed By
Number

1              02/08/2017     Opinion                      Official Docket Entry   Kathryn MHens-Greco




                                              (Index Page-1)
                                                                                                                             ...   :.   ,- .
                                                                                                                 1-Opinion                     .:




                                                                                                                                                    •       •J

                                                                                                                                                        .
                                IN THE COURT DFCdMMbN PLEAS:.QF.ALLEGHENY                       COUNTY,   PENNSYLVANIA
                                                                FAMILYDlVI$ION


                       J. R.,

                                                   Plaintiff,                    OPJNIQN

                                          v.                                     .No.:: FI)-07-003697-004'.
                                                                                 60WDA 2017

                       LT.,.

                                                   Defendant.
                                                                                 B·Y:

                                                                                 Honorable k~tbryn ;Herw-Greco·
                                                                                 44(J RossStreet
                                                                                 Suite 5077
                                                                                 Pittsburgh, :rA 1:;2,i:9.

                                                                                 COPIES TO:

                                                                                 PrQ S:e'_Plaintiff:

                                                                                 J.'.R'.,.Sr;
                                                                                 246: R~ptibf_i_~   Street
               'J,+·                                                             Pittsburgh; PA 1521.1


                                                                                 Counsel for Defendant:
                                 .4._;.
                                                                                 Margaret Wei Prescott, Esq,
i .,'"                                                                           Women's Center &.:-Shelter of
                                                                                  Greater Pittsburgh
                                                                                 -Civil Law Project·         .
                                                                                 P.(), 130~ 3742
                                                                                 Pittsburgh, PA 1523.0


                                          . f,~:
                                            o~
f.~;·, . _,.
IN THECOUR.TOF.COMMON                           PLEAS ()FALLEGHENY COUNTY, PENNSYLVANIA
                                                     FAMILY .DIVISION

J.R.,

                                Plaintiff,                                            No.:    FD~07~003'697-004
                                                                                      60 WDA'.2017
          y.                                                                                                                                  .   I




L. T.,

                                Defendant.

                                                              OPINION

i-IENS-GRECO,J.                                                                                            February 8, 2017

           In this, his· tenth appeal, Plaintiff J.R. :("Father"), "pro se, appeals this Court's Orders I of

.D~cernber'2L.2017 ,. which enforced the legal custody provisions' of the parties' Custody Order

of March 24, 2015, and specified thaJ Father does not 'have the authority to unilaterally enroll the

parties' nine-year-old son. in any individualized mental. health. therapy. The December 2017

Orders permitted, however; that F ather may enroll the child. in family therapy after Defendant

LT. (''Mather'') teptesented that she would not contest therapy ifdonein a family setting.


 1·
    The reason there: are two orders is because.each.party submitted a proposed order with: their respective motion. For
. housekeepingpurposes, thisCourt typically will deny .one. proposed orderirr full with· the-directiorrto "see order of
  same date:'.' The Court will then use the second proposed order as the template for its ultimate decision, Here, the
  Court mistakenly abandoned this good practice in thehaste of the .motionsargurnent, some of which WilJ.lJe T~Wlc!
  below:                                                ·                                                 ·

In any event, ~~- i.t ~ta_n\:f~, Q!Jt!                      I.,      RELEVAN't:FACTUAL                    AND PROCEDURA,iL HISTORY

          The ;p          The, genesis; of the. instant appeal was Mother's discovery that Father had been taking the:

child   to. see a therapist   .and that he had done so for        is months,    unilateral! y, .and in, violation   ohlw

custody order. See Mother's Petition for Enforcement and. S pecial Relief, dated December 21,

2016. Father had told Mother that he wanted to takethechild to a therapist in Jµne:2015.

Mother was against 'individualized therapy fromthe .onset, but-she had told Father she would

reconsider her position. ifthe child was first.reevaluated              by jhe cognitive psychologist who had.

previously determined that the child was too young for individualized therapy; See TT., at 2~ 3;

see .alstr Mother;'s Petition for Enforcement, at Exhibit B. ltwas Mother's apparent

understanding that the child        9ifollowing: [list omitted]." Absent.from this. list was any mention ofmental. health services, Thus;

mental health issues. Would be one of the few matters where the parents would, need to be 'in

agreement       before one patent took any 'action,            At the motions'   argument; the Court was prepared.

to enforce      Paragraph     4,    which would effectively prohibit Fatherfrom faking the. child      to
individualized therapy absent Mother's consent. However, despite Fathe_r\s. disruption, Mother

was ableto articulate that she Would not be opposed the child's· enrol lrnent- in therapy so long as

it was conducted i11 a family setting, Ai; such, this Court ordered that Paragraph 4 continues to

require .rnutual consentformental heahh issues, save for' fainily~style therapy, where Father can

enroll the chi1d. TI:ie 'Court further ordered that the. child "s mental health records .shall be

accessible by both parents. just like           the child's.    medical records, optical records, etc, Father'




                                                   n,          DISCUSSION

             In.his 'timely-filed/ "Concise Statement ofErrors Complained of.on Appeal," father

alleges, verbatim:

       l'. The. Trial Coµ_rt erred committing an abuse of discretion and/or an error of the law by,
             inter alia, modifying      the. custody order, .nctwithstanding: its failure to   conduct a
             modification hearing.                 ·                                     ·

       2.    lu regard to 'Mother's, access to the child's records with: CPT A; the 'Thal Court erred by
              even addressing the: proposal as Paragraph 4{g.) of the: Match '14., 2015 Custody :Order..gf
             'Court as it :clearly gr'11_1ts both parties. access to   all
                                                                     records regarding the child. 'Mother·
              [already] .having .access to the, records makes the' need for it to be address'[ed] rtUIL The
              Mother does .not have and never has had any legal or permitted access· to the F\1the!';$
              recordsl.] and therefore has no place in being addressed{sic].

       J.,   The Trial Courterred by ignoringthe c:lt1ty set before it to .ensurethe best .interest of the,
             child comes before all .else by forbidding the child to: continue receiving services with the
             therapist he has growrrfarrnliar; With over-the period pf eighteen months.




2
    gib¢it n9t concurrently-tiled
      4. Irt.het continued abuse of discretion, general bias, and incompetence. the 1'ri        But perhaps. Father .is correct. Perhaps this Court' s order       dTo erroneously   modifythe:

Custody Order (though C.AJ. v. D.$:M,3 seems to, allow ror some modifications outside of
          .                                                           .

modification hearings ). If this Court acted without authority, then. Father would           be 'prevented

from enrolling the child .in any 'mental health therapy .. Ifin this 'latest 'appeal, Eather means t9:

appeal tc>' the. Superior Court.forhis right to take the .child. to 'individualized. therapy; then he

'means to carry water in a sieve'.
                                                                                                                    .I

    B. Medical Records                                                                                                   I


        ln his second concise .statement,' Father does not. allege that this Court erred, per se.

Father is satisfied .to just point out that 'the· Court was superfl uous ill ordering that both parerits .

shall :ha:ye access the . child 's mental .health records. Fath et cites· to Paragraph 4(g} of the Custody

Order. to argue .th_at the Court ,et.ltecidy granted both parents access to the .child's records,

notwithstanding the fact that tberespective· parents have. their own .respective -decision-making

domains, W,hile Paragraph 4(g} specifies that both parents shall .have access to the child'«

records, the. types ofrecords specified. in Paragraph A(g) are medical, denial, orthodontic and

optical, The, Custody Order is otli'erwise silent as to access to mental health. records, And so· the

Court added 'language lo . fhe subject order .a.u.~hqdzing both parents 16 have access tQ pastand

future mental health records -, The 'Court    nips:in the bud tha.t futt.i.re skirmish.
    C Best Interests
         In his. third concise Statement, Either alleges    this Court    erred. when it forbade   F~Hh.er from .
.continuing.the child's individualized therapy; as 'it is inthe. child's best interest to receive such

treatment. Ironically; had this Court.granted therelief Fathermentions            here, .itwould have

erroneously modified the custody order without.holding a. proper proceediii~. In his third

concise statement, Father inadvettentl.y \}dmits to, violating the Cust_ody Order for over a yeai\

~·· 136 A3d.504, ~OS :(P4·, Super. 20f6).

                                                      6
    I) ..   Bias· and Incompetence

            .As this flna] section concerns th is Court's alleged bias and incompetence, the Court can

only cite. In re.S.   H.,   879 ;\.2d 802, '808. (Pa.Super. 2005) and note that a mere .adverse rul ing,

without more; does not demonstrate bias . But because Father took the trouble of fashioning a

fourth concise statement, however prolix, this         Comt_ takes the time    to address it,

    Father's, fourth concise statement is two        parts: (a) and   (b), Part (b) has two .subsections :_

(g)(i) and (b)(ii} Section· (a) is indecipherable.       It reads: "The Mother addresses the request to

the. Court in ,i' matter     that deems   it neeessarydue to the t'ather's non-compliance with the

· Custody Order of Court, which is untrue."

            Fa ther' s, statement: 4_(a) should be deemed waived, "When the trial court has to guess

what issuesan ~p_pellant is appealing, that is hot enough tqr, a.meaningful review.]. .. ]in other·

words.aconcise statement which. i's too vague to allow the courtto identify the .issues raised on.

appeal is the. functional equivalent of no concise, statement at.all," Commonwealth: I!, Dowling,

778 A.2d,683, :686 (Pa. Super, 200J}. See also CW. v. ND. 200 W:L 11173054 :(Pa. Super.

.2013) (Non-precedennal          decision demonstrates the applicability bf Dowling to family 'law cases.)

This Court cannot .meamngfully address what it cannot understand,

            Likewise, the, Court CMother stiff reserved the tight to enforce Paragraph 4. What Father f~i.i_s to understand· is not

every   contrary representation by the opposing
                                        ..
                                                   party is false and misleading,. .. Each
                                               .~. . .  ·.
                                                                                                               parry .sets
                                                                                                                      .



Jor,th allegations in a respective pleading,                 It is the. nature of the adversarial process, upon which

the legal system is 'based, rhat one. party will :not find historically' accurate                    the   version of events

set forth by the other, It 'is the. nature of this. Court: to take every allegation for what                     tr .is:   an

allegation,        not gospel       truth.

         Left       fol' last   ate Father's final points on jhis         Court's   "general bias and incompetence," ' .

According to, Father, examples ofthis Court's
              ,-                •                              I
                                                                    bias are best exemplified by the '''w0rds the Court
                                                                                          •     ,,




spoke to, both.parties" and by the :Co1.JJ::t' s "refusal to               speak"   'to.Father's pleading .. See F~thet"s

Concise· Statement; .at 4(b)(i').

         BY''wotds to both parties" Father means the Court's aforementioned phrase explaining

its .2QJ5:()1stody Order to              the parties; '?1 rrh_~ Court] tried to keep      [the custody arrangement] as

simple as, possible, as clear-cut as possible,                '' fg(he.r attaches to nearly eVety one -ofhis motions

'thepage of the March 24,                _10ts: transcripf   that .includcs this di'alog11.e; 'See, e.g., Fathet~rs

Response ,to Petition arid              New   Matter, dated . Decem.bec2l;.2016, docketed.January                6, 20:l?,; -at
Exhibit B'..       He .quotes the       phraseback to the Court           by way of arguing    that he, is in the right,        (hat
Mother is in thewrong, Set r.r, at 4,5, Despite its multiuse, the phrase has: never convinced the

Court.to change its positionbefore, and does                       not do so here,   .At the.motion    argument, Father.

argued that; despite, Paragraph 4·':s· language to: the contrary; Father was permitted to ''do what                               he·
thought: was-appropriate during his week," which apparently included unilaterally enrolling the

child in individual ized therapy. For authority, Father quotes the Marth.2015 transcri pt of the

Court; s explanation for. its Custody Order. There; theCourt was explaining to Fath et that

 limiting the       n.eed for co-parenting was          in the 'c.hHct'·s best interests, that despite F.:ither's.



                                                                      8
reservationsabout Mother'sabilities, this Cour; was .confident.that.each.parent                   was :perfectly ·

capable ofparenting the child during that ,pa1;ent;s respective week, without the unnecessaty

interference of'the non-custodial parent.

           Still, this Court   was fully   awarethat     its seven-page   Custody Order' could riot account for

everything under. the. sun, That 'is why Paragraph 4 provides us a default shared legal .eustodyfor

any .issue unnamed in the ensuing          list.,   It would have been inappropriate for this Court to assign

alegal.decision-makerto «potential issue.which may or may not everoccur. Father'suse of.the

e·xcetpt in this. context is    a gross misrepresentation, as Father surely knows for he\IstiaHy

employs the phrase to petition this . Court to find Mqther              fo .contempt.   Ironically; Mother «lid nor

seek to· hold Father in contempt. forhis decision to unilateral! y take the              c::hMd to, therapy for over   a

year; over Mother' s faplicit objection before            the therapy    even began, over this: Court's explicit

 statement in the. Custody Order that all other legal. custody decisions must be shared.

           Next, Father allegesthis Court showed its bias· arid incompetence when it "refused to

speak" to Father's responsive :rlead.ing;, Fc1ther .refers to a portion of dialo~iie between.the Courr

. and   f iither: where- Father accused    the Court of not.reading his· pleading, Ste T .T.; at '6~8:. Tb

 better understand :FcJ,ther's. position regarding legal custody, the Courr posed to Father .c1_

 hypothetical= Whether Father believed ·µ1£1t_ M9ther would have the legal .authority to also act

unilaterally even if she «lecided.to,       say; commit      the child to cl psychiatric 'institute. As Father

 nevefmentiened a psychiatric institute 'in his pleading; .he .apparently took this hypothetical to

 mean that the-Court did .not read his pleading, J(l., at 7-9. Later, when the Court asked Mother's

 counsel.for cl response to father's points,          she re~liedby     citing to :cJne~fobit attached toMother's

 petition. .Id., .at .lL Mother's reference to her exhibit .apparently infuriated Father, as this Court
                                                                                                                           ;
 instructed .him to stop unnecessarily reading aloud aiJ. his pleading' S eX:bi_bi_ts, as they Were



                                                             9
        ,t


                                                                                                                        '·


        already attached to .his exhibit and thus. in the record. Id., at 6~7, Despite repeated warnings. Id., at 8:;8,. l'3

                                                       III.    CONCLUSION,

             'In prohibiting, F atherfrorn scheduling future individual ized rherapy' appointments, this Court.

        merely enforced - as opposed to modified - the 'legal custody provision ofthe. par:tie( Custody

        Order . .As Father's ,violation ofthe order caused Mother to incur         ,all 00 copa)',   this Court.

        properly ordered.Father to reimburse Mother. It was not. superfluous of this Court to order that

        the child's mental 'health records shall also be .aecessible by both parties, .In fashioning the

        orders of DecemberZ'l , 20 i:6, the Court did not .display bias. Its orders should be affirmed,

I   •




                                                                              BY THECQ{JRI:




                                                                 IO